DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant elected treatment of pulmonary edema via intravenous dosing without traverse in the reply filed on 3 Nov, 2021.

Claims Status
Claims 45-48, 65, and 66 are pending.
Claims 45 and 47 have been amended.
Claims 65 and 66 are new.

Withdrawn Rejections
The rejection of claims 47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to multiple overlapping ranges is hereby withdrawn due to amendment.

The rejection of claims 45, 46, and 48 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bar-Or et al (US 6,555,543) is hereby withdrawn due to amendment.

The rejection of claims 45-48 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bar-Or et al (US 6,555,543) is hereby withdrawn due to amendment.

The provisional rejection of claims 45-48 on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 22 of copending Application No. 17/482,144 is hereby withdrawn due to amendment.

The provisional rejection of claims 45-48 on the ground of nonstatutory double patenting as being unpatentable over claim 99 of copending Application No. 17/060,750 (US 20210121457) (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) is hereby withdrawn due to amendment.

The provisional rejection of claims 45-48 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 15, 25, and 26 of copending Application No. 16/320,422 (US 20190240296) (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) is hereby withdrawn due to amendment.

The provisional rejection of claims 45-48 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 15/189,839 (US 20160367644) (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830) is hereby withdrawn due to amendment.

The rejection of claims 45-48 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending US patent 8,183,209 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) and Yangui et al (Eur. Resp. J. (Feb 2010) 35(2) p455-456) is hereby withdrawn due to amendment.

The rejection of claims 45-48 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of US patent 8,841,307 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) is hereby withdrawn due to amendment.

The rejection of claims 45-48 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US patent 8,268,830 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) is hereby withdrawn due to amendment.

The rejection of claims 45-48 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending US patent 8,969,308 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) and Yangui et al (Eur. Resp. J. (Feb 2010) 35(2) p455-456) is hereby withdrawn due to amendment.

The rejection of claims 45-48 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending US patent 8,551,953 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) and Yangui et al (Eur. Resp. J. (Feb 2010) 35(2) p455-456) is hereby withdrawn due to amendment.

The rejection of claims 45-48 on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 16 of copending US patent 8,513,196 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) and Yangui et al (Eur. Resp. J. (Feb 2010) 35(2) p455-456) is hereby withdrawn due to amendment.

The rejection of claims 45-48 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending US patent 8,962,568 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) and Yangui et al (Eur. Resp. J. (Feb 2010) 35(2) p455-456) is hereby withdrawn due to amendment.

The rejection of claims 45-48 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US patent 8,916,568 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) and Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830) is hereby withdrawn due to amendment.

New Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-48, 65, and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Please note that this rejection is necessitated by amendment.
Claim 45, and claims dependent on it, require administering a daily dose of DA-DKP and LY294002.  The terminology is ambiguous as to if this is one formulation, administered daily, or two separate formulations.  This renders the claims indefinite.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 46 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 46 requires that the pulmonary edema be mediated by vascular hyperpermeability (or another issue).  Hu et al (Circ. Res. (2008) 102 pe120-131) states that blocking vascular hyperpermeability can prevent pulmonary edema (pe121, 1st column, 2nd paragraph), indicating that this is a feature of pulmonary edema.  If all pulmonary edema has a vascular hyperpermeability component, that means that the patient population for claim 46 is identical with that of claim 45, and claim 46 is not limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Please note that this rejection is necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 45-48, 65, and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bar-Or et al (US 6,555,543, previously cited) in view of Medina-Tato et al (Immunol. (2007) 121 p448-461), with evidentiary support from Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830, previously cited).  Please note that this rejection is necessitated by amendment.

	Bar-Or et al discuss diketopiperazines and their use (title).  The diketopiperazines describe a small genus of compounds that include DA-DKP (column 2, lines 24-47), but it explicitly states that the basis of the invention is the ability of DA-DKP to inhibit PAF activity (column 3, line 31-33).  Formulations can be used to treat a number of disorders, including myocardial infarction, acute respiratory distress syndrome, which, as evidenced by Mortelliti et al, has a pulmonary edema (applicant’s elected disorder) component (column 10, line 24-39).  Dosage forms and amounts can be determined empirically (p6, line 22-25), and the dose can be administered as two doses daily (column 6, line 38-41).  A number of dosing methods are discussed, including intravenously (applicant’s elected dosing route) (column 6, line 49).  Additional drugs can be added to the formulation, if needed (column 6, line 61).
	The difference between this reference and the remaining claims is that this reference does not explicitly discuss the dose used, and does not discuss using LY294002.
	Medina-Tato et al discuss PI3K signaling in lung diseases (title).  A number of experiments involving inhibiting this target in acute lung injury-acute respiratory distress syndrome (ALI-ARDS) are discussed, showing, among other things, reduced edema (table 2, p452).  One example looked at ventilation induced lung injury causing ALI-ARDS pre-treated with LY294002, an inhibitor of PI3K; this led to attenuated injury (p453, 1st column, 1st paragraph).  The general mechanism of how PI3K activation leads to injury is discussed; this is by activation of immune cells (p453, 2nd column, 1st paragraph).  This reference teaches PI3K inhibition, specifically using LY294002, provides a benefit in the same disorder discussed by Bar-Or et al.
	Therefore, it would be obvious to include LY294002 in the treatment of acute lung injury, as “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  
	Bar-Or et al discuss using DA-DKP to treat acute lung injury, which has a pulmonary edema component, and mentions intravenous administration.  Medina-Tato et al render obvious adding LY294002 to the treatment.  Neither reference discusses RhoA activation, but these are the same drugs, so will necessarily have the same effect.  While neither reference discusses the dosage of DA-DKP, Bar-Or et al states that the dosage is determined empirically.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).  Thus, the combination of references renders obvious claims 45, 47, and 65.
	This is the same disorder, so will necessarily be mediated by the same factors, rendering obvious claim 46.
	Bar-Or et al mention two doses per day, rendering obvious claims 48 and 66.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  Please note that these rejections are either necessitated by amendment or are based on applications filed since the last office action.  As applicant is reasonably expected to know what they have filed, this will not negate the finality of this office action.

first rejection
Claims 45-48, 65, and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of US 11,248,598 (reference application) in view of Medina-Tato et al (Immunol. (2007) 121 p4480461), with evidentiary support from Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.
Competing claim 1 describes a method of treating SARS, with competing claim 2 specifying a Markush group of symptoms including acute respiratory distress syndrome, which, as evidenced by Mortilliti et al, have a pulmonary edema component.  
The difference between the competing claims and the instant claims is that the competing claims do not give the dose and dose schedule, dosing method, or co-administration of LY294002.
Medina-Tato et al discuss PI3K signaling in lung diseases (title).  A number of experiments involving inhibiting this target in acute lung injury-acute respiratory distress syndrome (ALI-ARDS) are discussed, showing, among other things, reduced edema (table 2, p452).  One example looked at ventilation induced lung injury causing ALI-ARDS pre-treated with LY294002, an inhibitor of PI3K; this led to attenuated injury (p453, 1st column, 1st paragraph).  The general mechanism of how PI3K activation leads to injury is discussed; this is by activation of immune cells (p453, 2nd column, 1st paragraph).  This reference teaches PI3K inhibition, specifically using LY294002, provides a benefit in the same disorder as the competing claims.
	Therefore, it would be obvious to include LY294002 in the treatment of acute lung injury, as “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  
While the dose, dosing method, and dose schedule are not defined by the competing claims, it is considered that these are merely optimization, and not a patentable distinction.

second rejection
Claims 45-48, 65, and 66  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 99 of copending Application No. 17/060,750 (US 20210121457) (reference application) in view of Medina-Tato et al (Immunol. (2007) 121 p4480461) and Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) with evidentiary support from Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.

	Competing claim 99 specifies using DA-DKP to treat inflammatory lung damage.  Note that, as evidenced by Moretlliti et al, acute respiratory distress syndrome has a pulmonary edema component (abstract) and is a symptom of inflammation (p1823, 2nd column, 3d paragraph).  
	The difference between the competing claims and the instant claims is that the competing claims do not specify injection, dose, dose schedule, or the second drug.
Medina-Tato et al discuss PI3K signaling in lung diseases (title).  A number of experiments involving inhibiting this target in acute lung injury-acute respiratory distress syndrome (ALI-ARDS) are discussed, showing, among other things, reduced edema (table 2, p452).  One example looked at ventilation induced lung injury causing ALI-ARDS pre-treated with LY294002, an inhibitor of PI3K; this led to attenuated injury (p453, 1st column, 1st paragraph).  The general mechanism of how PI3K activation leads to injury is discussed; this is by activation of immune cells (p453, 2nd column, 1st paragraph).  This reference teaches PI3K inhibition, specifically using LY294002, provides a benefit in the same disorder as the competing claims.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Therefore, it would be obvious to include LY294002 in the treatment of acute lung injury, as “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  
	Furthermore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

third rejection
Claims 45-48, 65, and 66  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 15, 25, and 26 of copending Application No. 16/320,422 (US 20190240296) (reference application) in view of Medina-Tato et al (Immunol. (2007) 121 p4480461) and Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.

	Competing claims 1, 3, and 15 describe a method of treating a class of disorders, with competing claim 15 explicitly naming pulmonary edema (applicants’ elected disorder) using a preparation made from human albumin.  Competing claims 25 and 26 give more details of the formulation, with competing claim 26 specifying that the material comprise DA-DKP.
	The difference between the competing claims and the instant claims is that the competing claims do not describe the mode of administration, do not give the dose and dose schedule, or the second drug.
Medina-Tato et al discuss PI3K signaling in lung diseases (title).  A number of experiments involving inhibiting this target in acute lung injury-acute respiratory distress syndrome (ALI-ARDS) are discussed, showing, among other things, reduced edema (table 2, p452).  One example looked at ventilation induced lung injury causing ALI-ARDS pre-treated with LY294002, an inhibitor of PI3K; this led to attenuated injury (p453, 1st column, 1st paragraph).  The general mechanism of how PI3K activation leads to injury is discussed; this is by activation of immune cells (p453, 2nd column, 1st paragraph).  This reference teaches PI3K inhibition, specifically using LY294002, provides a benefit in the same disorder as the competing claims.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Therefore, it would be obvious to include LY294002 in the treatment of acute lung injury, as “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  
	Furthermore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

fourth rejection
Claims 45-48, 65, and 66  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 15/189,839 (US 20160367644) (reference application) in view of Medina-Tato et al (Immunol. (2007) 121 p4480461) and Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.
	Competing claims 1-4 describe a method of inhibiting inflammation comprising administration of a composition derived from human serum albumin, where the composition comprises DA-DKP.  Note that Mortelliti et al teaches that pulmonary edema has an inflammation component (p1823, 2nd column, 2nd paragraph).
	The difference between the competing claims and the instant claims is that the competing claims do not specify injection, dose, dose schedule, or the second drug.
	Medina-Tato et al discuss PI3K signaling in lung diseases (title).  A number of experiments involving inhibiting this target in acute lung injury-acute respiratory distress syndrome (ALI-ARDS) are discussed, showing, among other things, reduced edema (table 2, p452).  One example looked at ventilation induced lung injury causing ALI-ARDS pre-treated with LY294002, an inhibitor of PI3K; this led to attenuated injury (p453, 1st column, 1st paragraph).  The general mechanism of how PI3K activation leads to injury is discussed; this is by activation of immune cells (p453, 2nd column, 1st paragraph).  This reference teaches PI3K inhibition, specifically using LY294002, provides a benefit in the same disorder as the competing claims.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Therefore, it would be obvious to include LY294002 in the treatment of acute lung injury, as “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  
	Furthermore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

fifth rejection
Claims 45-48, 65, and 66  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending US patent 8,183,209 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021), Yangui et al (Eur. Resp. J. (Feb 2010) 35(2) p455-456), Korniejewska (PHD thesis (2009) University of Bath) and Abdul-Ghani et al (Oncogene (2006) 25, p1743-1752). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.
	Competing claim 1 describes formulations comprising DA-DKP, while the specification states that the utility of the invention includes treatment of sarcoidosis (column 4, line 64).  Note that this is one of the few places the specification can be used in a double patenting rejection (MPEP 804(II)(B)(2)).  
	The difference between the competing claims and the instant claims is that the competing claims do not specify the route of administration, clearly state that the disorders overlap, the dose and dose schedule, or the second drug.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Yangui et al discuss a case of sarcoidosis that lead to pulmonary edema, showing that the genus of disorders treated by the invention of the competing claims overlap with those of the instant claims.
	Korniejewska discusses chemokine receptors in the context of sarcoidosis (abstract).  T-cell based inflammation in these disorders is mediated via these receptors, which are part of the PI3K pathway (abstract) implying that blocking the pathway will block the inflammation.
	Abdul-Ghani et al discuss LY294002 as a PI3K inhibitor (title).  This drug provides a benefit in cancer (abstract)
	Therefore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
	Furthermore, it would be obvious to add LY294002 to the formulation, as Korniejewska suggests that inhibiting PI3K will reduce inflammation in this disorder and Abdul-Ghani et al teach that the drug will 
	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

sixth rejection
Claims 45-48, 65, and 66  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of US patent 8,841,307 (reference application) in view of Medina-Tato et al (Immunol. (2007) 121 p4480461) and Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) with evidentiary support from Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.
	Competing claim 1 describes a diketopiperazine where one side chain is selected from a Markush group comprising Ala, and the other is selected from a group comprising Asn, Asp, and esters.  Competing claim 2 restricts the first side chain to the methyl group of Ala.  The specification states that the utility of the invention includes treatment of acute respiratory distress (column 10, line 25).  Note that this is one of the few places the specification can be used in a double patenting rejection (MPEP 804(II)(B)(2)).  As evidenced by Mortelliti et al, this disorder has a pulmonary edema component.
The difference between the competing claims and the instant claims is that the competing claims do not specify injection, dose, dose schedule, or the second drug.
	Medina-Tato et al discuss PI3K signaling in lung diseases (title).  A number of experiments involving inhibiting this target in acute lung injury-acute respiratory distress syndrome (ALI-ARDS) are discussed, showing, among other things, reduced edema (table 2, p452).  One example looked at ventilation induced lung injury causing ALI-ARDS pre-treated with LY294002, an inhibitor of PI3K; this led to attenuated injury (p453, 1st column, 1st paragraph).  The general mechanism of how PI3K activation leads to injury is discussed; this is by activation of immune cells (p453, 2nd column, 1st paragraph).  This reference teaches PI3K inhibition, specifically using LY294002, provides a benefit in the same disorder as the competing claims.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Therefore, it would be obvious to include LY294002 in the treatment of acute lung injury, as “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  
	Furthermore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

seventh rejection
Claims 45-48, 65, and 66  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US patent 8,268,830 (reference application) in view of Medina-Tato et al (Immunol. (2007) 121 p4480461) and Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) with evidentiary support from Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.
	Competing claim 1 describes a method of treating a Markush group of disorders, including acute respiratory distress syndrome (which, as evidenced by Mortelliti et al, comprises a pulmonary edema component, abstract), using DA-DKP.
	The difference between the competing claims and the instant claims is that the competing claims do not specify injection, dose, dose schedule, or the second drug.
Medina-Tato et al discuss PI3K signaling in lung diseases (title).  A number of experiments involving inhibiting this target in acute lung injury-acute respiratory distress syndrome (ALI-ARDS) are discussed, showing, among other things, reduced edema (table 2, p452).  One example looked at ventilation induced lung injury causing ALI-ARDS pre-treated with LY294002, an inhibitor of PI3K; this led to attenuated injury (p453, 1st column, 1st paragraph).  The general mechanism of how PI3K activation leads to injury is discussed; this is by activation of immune cells (p453, 2nd column, 1st paragraph).  This reference teaches PI3K inhibition, specifically using LY294002, provides a benefit in the same disorder as the competing claims.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Therefore, it would be obvious to include LY294002 in the treatment of acute lung injury, as “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  
	Furthermore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

eighth rejection
Claims 45-48, 65, and 66  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending US patent 8,969,308 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021), Yangui et al (Eur. Resp. J. (Feb 2010) 35(2) p455-456), Korniejewska (PHD thesis (2009) University of Bath) and Abdul-Ghani et al (Oncogene (2006) 25, p1743-1752). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.
	Competing claim 1 describes formulations comprising DA-DKP, while the specification states that the utility of the invention includes treatment of sarcoidosis (column 4, line 64).  Note that this is one of the few places the specification can be used in a double patenting rejection (MPEP 804(II)(B)(2)).  
	The difference between the competing claims and the instant claims is that the competing claims do not specify the route of administration, clearly state that the disorders overlap, the dose and dose schedule, or the second drug.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Yangui et al discuss a case of sarcoidosis that lead to pulmonary edema, showing that the genus of disorders treated by the invention of the competing claims overlap with those of the instant claims.
	Korniejewska discusses chemokine receptors in the context of sarcoidosis (abstract).  T-cell based inflammation in these disorders is mediated via these receptors, which are part of the PI3K pathway (abstract) implying that blocking the pathway will block the inflammation.
	Abdul-Ghani et al discuss LY294002 as a PI3K inhibitor (title).  This drug provides a benefit in cancer (abstract)
	Therefore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
	Furthermore, it would be obvious to add LY294002 to the formulation, as Korniejewska suggests that inhibiting PI3K will reduce inflammation in this disorder and Abdul-Ghani et al teach that the drug will 
	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

ninth rejection
Claims 45-48, 65, and 66  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending US patent 8,551,953 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021), Yangui et al (Eur. Resp. J. (Feb 2010) 35(2) p455-456), Korniejewska (PHD thesis (2009) University of Bath) and Abdul-Ghani et al (Oncogene (2006) 25, p1743-1752). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.
	Competing claim 1 describes formulations comprising DA-DKP, while the specification states that the utility of the invention includes treatment of sarcoidosis (column 4, line 64).  Note that this is one of the few places the specification can be used in a double patenting rejection (MPEP 804(II)(B)(2)).  
	The difference between the competing claims and the instant claims is that the competing claims do not specify the route of administration, clearly state that the disorders overlap, the dose and dose schedule or the second drug.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Yangui et al discuss a case of sarcoidosis that lead to pulmonary edema, showing that the genus of disorders treated by the invention of the competing claims overlap with those of the instant claims.
	Korniejewska discusses chemokine receptors in the context of sarcoidosis (abstract).  T-cell based inflammation in these disorders is mediated via these receptors, which are part of the PI3K pathway (abstract) implying that blocking the pathway will block the inflammation.
	Abdul-Ghani et al discuss LY294002 as a PI3K inhibitor (title).  This drug provides a benefit in cancer (abstract)
	Therefore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
	Furthermore, it would be obvious to add LY294002 to the formulation, as Korniejewska suggests that inhibiting PI3K will reduce inflammation in this disorder and Abdul-Ghani et al teach that the drug will 
	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

tenth rejection
Claims 45-48, 65, and 66  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 16 of copending US patent 8,513,196 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021), Yangui et al (Eur. Resp. J. (Feb 2010) 35(2) p455-456), Korniejewska (PHD thesis (2009) University of Bath) and Abdul-Ghani et al (Oncogene (2006) 25, p1743-1752). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.
	Competing claim 8 describes formulations comprising DA-DKP to treat disorders, with competing claim 16 limiting the disorders to a Markush group comprising sarcoidoisis.  
The difference between the competing claims and the instant claims is that the competing claims do not specify the route of administration, clearly state that the disorders overlap, the dose and dose schedule, or the second drug.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Yangui et al discuss a case of sarcoidosis that lead to pulmonary edema, showing that the genus of disorders treated by the invention of the competing claims overlap with those of the instant claims.
	Korniejewska discusses chemokine receptors in the context of sarcoidosis (abstract).  T-cell based inflammation in these disorders is mediated via these receptors, which are part of the PI3K pathway (abstract) implying that blocking the pathway will block the inflammation.
	Abdul-Ghani et al discuss LY294002 as a PI3K inhibitor (title).  This drug provides a benefit in cancer (abstract)
	Therefore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
	Furthermore, it would be obvious to add LY294002 to the formulation, as Korniejewska suggests that inhibiting PI3K will reduce inflammation in this disorder and Abdul-Ghani et al teach that the drug will 
	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

eleventh rejection
Claims 45-48, 65, and 66  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending US patent 8,962,568 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021), Yangui et al (Eur. Resp. J. (Feb 2010) 35(2) p455-456), Korniejewska (PHD thesis (2009) University of Bath) and Abdul-Ghani et al (Oncogene (2006) 25, p1743-1752). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.
	Competing claim 1 describes formulations comprising DA-DKP, while the specification states that the utility of the invention includes treatment of sarcoidosis (column 4, line 64).  Note that this is one of the few places the specification can be used in a double patenting rejection (MPEP 804(II)(B)(2)).  
	The difference between the competing claims and the instant claims is that the competing claims do not specify the route of administration, clearly state that the disorders overlap, the dose and dose schedule, or the second drug.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Yangui et al discuss a case of sarcoidosis that lead to pulmonary edema, showing that the genus of disorders treated by the invention of the competing claims overlap with those of the instant claims.
	Korniejewska discusses chemokine receptors in the context of sarcoidosis (abstract).  T-cell based inflammation in these disorders is mediated via these receptors, which are part of the PI3K pathway (abstract) implying that blocking the pathway will block the inflammation.
	Abdul-Ghani et al discuss LY294002 as a PI3K inhibitor (title).  This drug provides a benefit in cancer (abstract)
	Therefore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
	Furthermore, it would be obvious to add LY294002 to the formulation, as Korniejewska suggests that inhibiting PI3K will reduce inflammation in this disorder and Abdul-Ghani et al teach that the drug will 
	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

twelfth rejection
Claims 45-48, 65, and 66  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US patent 8,916,568 (reference application) in view of Medina-Tato et al (Immunol. (2007) 121 p4480461), Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) and Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.

	Competing claim 1 describes a formulation comprising DA-DKP for treating inflammation.
	The difference between the competing claims and the instant claims is that the competing claims do not explicitly treat the same disorders, and do not describe the dose, dose schedule, route of administration, or the second drug.
Medina-Tato et al discuss PI3K signaling in lung diseases (title).  A number of experiments involving inhibiting this target in acute lung injury-acute respiratory distress syndrome (ALI-ARDS) are discussed, showing, among other things, reduced edema (table 2, p452).  One example looked at ventilation induced lung injury causing ALI-ARDS pre-treated with LY294002, an inhibitor of PI3K; this led to attenuated injury (p453, 1st column, 1st paragraph).  The general mechanism of how PI3K activation leads to injury is discussed; this is by activation of immune cells (p453, 2nd column, 1st paragraph).  This reference teaches PI3K inhibition, specifically using LY294002, provides a benefit in the same disorder as the competing claims.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Mortelliti et al teach that acute respiratory distress syndrome has a pulmonary edema component (abstract), as well as an inflammation component (p1823, 2nd column, 2nd paragraph), showing that it overlaps with the treatments of both the instant claims and the competing claims.
Therefore, it would be obvious to treat the acute respiratory distress syndrome of Mortelliti et al with the drugs of the competing claims, as this is a subset of the disorders the competing claim state it’s useful to treat.
In addition, it would be obvious to include LY294002 in the treatment of acute lung injury, as “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  
	Furthermore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
 	Dose and dose schedule is considered mere optimization, and not a patentable distinction.

thirteenth rejection
Claims 45-48, 65, and 66  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending US patent 9,730,924 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021), Yangui et al (Eur. Resp. J. (Feb 2010) 35(2) p455-456), Korniejewska (PHD thesis (2009) University of Bath) and Abdul-Ghani et al (Oncogene (2006) 25, p1743-1752). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.
	Competing claim 1 describes formulations comprising DA-DKP, while the specification states that the utility of the invention includes treatment of sarcoidosis (column 5, line 2).  Note that this is one of the few places the specification can be used in a double patenting rejection (MPEP 804(II)(B)(2)).  
	The difference between the competing claims and the instant claims is that the competing claims do not specify the route of administration, clearly state that the disorders overlap, the dose and dose schedule, or the second drug.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Yangui et al discuss a case of sarcoidosis that lead to pulmonary edema, showing that the genus of disorders treated by the invention of the competing claims overlap with those of the instant claims.
	Korniejewska discusses chemokine receptors in the context of sarcoidosis (abstract).  T-cell based inflammation in these disorders is mediated via these receptors, which are part of the PI3K pathway (abstract) implying that blocking the pathway will block the inflammation.
	Abdul-Ghani et al discuss LY294002 as a PI3K inhibitor (title).  This drug provides a benefit in cancer (abstract)
	Therefore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
	Furthermore, it would be obvious to add LY294002 to the formulation, as Korniejewska suggests that inhibiting PI3K will reduce inflammation in this disorder and Abdul-Ghani et al teach that the drug will 
	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

fourteenth rejection
Claims 45-48, 65, and 66  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US patent 10,039,760 (reference application) in view of Medina-Tato et al (Immunol. (2007) 121 p4480461) Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) and Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.

	Competing claim 1 describes a method of treating a Markush group of disorders including acute respiratory distress syndrome, comprising administering DA-DPK.
	The difference between the competing claims and the instant claims is that the competing claims do not explicitly treat the same disorders, and do not describe the dose, dose schedule, route of administration, or the second drug.
Medina-Tato et al discuss PI3K signaling in lung diseases (title).  A number of experiments involving inhibiting this target in acute lung injury-acute respiratory distress syndrome (ALI-ARDS) are discussed, showing, among other things, reduced edema (table 2, p452).  One example looked at ventilation induced lung injury causing ALI-ARDS pre-treated with LY294002, an inhibitor of PI3K; this led to attenuated injury (p453, 1st column, 1st paragraph).  The general mechanism of how PI3K activation leads to injury is discussed; this is by activation of immune cells (p453, 2nd column, 1st paragraph).  This reference teaches PI3K inhibition, specifically using LY294002, provides a benefit in the same disorder as the competing claims.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Mortelliti et al teach that acute respiratory distress syndrome has a pulmonary edema component (abstract), as well as an inflammation component (p1823, 2nd column, 2nd paragraph), showing that it overlaps with the treatments of both the instant claims and the competing claims.
Therefore, it would be obvious to treat the acute respiratory distress syndrome of Mortelliti et al with the drugs of the competing claims, as this is a subset of the disorders the competing claim state it’s useful to treat.
In addition, it would be obvious to include LY294002 in the treatment of acute lung injury, as “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  
	Furthermore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
 	Dose and dose schedule is considered mere optimization, and not a patentable distinction.

fifteenth rejection
Claims 45-48, 65, and 66  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending US patent 10,828,296 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021), Yangui et al (Eur. Resp. J. (Feb 2010) 35(2) p455-456), Korniejewska (PHD thesis (2009) University of Bath) and Abdul-Ghani et al (Oncogene (2006) 25, p1743-1752). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.
	Competing claim 1 describes a method of making formulations comprising DA-DKP, while the specification states that the utility of the invention includes treatment of sarcoidosis (column 5, line 13).  Note that this is one of the few places the specification can be used in a double patenting rejection (MPEP 804(II)(B)(2)).  
	The difference between the competing claims and the instant claims is that the competing claims do not specify the route of administration, clearly state that the disorders overlap, the dose and dose schedule, or the second drug.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Yangui et al discuss a case of sarcoidosis that lead to pulmonary edema, showing that the genus of disorders treated by the invention of the competing claims overlap with those of the instant claims.
	Korniejewska discusses chemokine receptors in the context of sarcoidosis (abstract).  T-cell based inflammation in these disorders is mediated via these receptors, which are part of the PI3K pathway (abstract) implying that blocking the pathway will block the inflammation.
	Abdul-Ghani et al discuss LY294002 as a PI3K inhibitor (title).  This drug provides a benefit in cancer (abstract)
	Therefore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
	Furthermore, it would be obvious to add LY294002 to the formulation, as Korniejewska suggests that inhibiting PI3K will reduce inflammation in this disorder and Abdul-Ghani et al teach that the drug will 
	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

sixteenth rejection
Claims 45-48, 65, and 66  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of US patent 11,129,878 (reference application) in view of Medina-Tato et al (Immunol. (2007) 121 p4480461), Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) and Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.

	Competing claim 1 describes a method of treating a SARS-CoV2, comprising administering DA-DPK while competing claim 2 specifies a Markush group of symptoms, including acute respiratory distress syndrome.
	The difference between the competing claims and the instant claims is that the competing claims do not explicitly treat the same disorders, and do not describe the dose, dose schedule, route of administration or a second drug.
Medina-Tato et al discuss PI3K signaling in lung diseases (title).  A number of experiments involving inhibiting this target in acute lung injury-acute respiratory distress syndrome (ALI-ARDS) are discussed, showing, among other things, reduced edema (table 2, p452).  One example looked at ventilation induced lung injury causing ALI-ARDS pre-treated with LY294002, an inhibitor of PI3K; this led to attenuated injury (p453, 1st column, 1st paragraph).  The general mechanism of how PI3K activation leads to injury is discussed; this is by activation of immune cells (p453, 2nd column, 1st paragraph).  This reference teaches PI3K inhibition, specifically using LY294002, provides a benefit in the same disorder as the competing claims.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Mortelliti et al teach that acute respiratory distress syndrome has a pulmonary edema component (abstract), as well as an inflammation component (p1823, 2nd column, 2nd paragraph), showing that it overlaps with the treatments of both the instant claims and the competing claims.
Therefore, it would be obvious to treat the acute respiratory distress syndrome of Mortelliti et al with the drugs of the competing claims, as this is a subset of the disorders the competing claim state it’s useful to treat.
In addition, it would be obvious to include LY294002 in the treatment of acute lung injury, as “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  
	Furthermore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
 	Dose and dose schedule is considered mere optimization, and not a patentable distinction.

seventeenth rejection
Claims 45-48, 65, and 66  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of US patent 8,455,517 (reference application) in view of Medina-Tato et al (Immunol. (2007) 121 p4480461), Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) and Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.

	Competing claim 1 describes formulations of diketopeperazines, with competing claims 2 and 3 specifying the side chains of DA-DPK, while the specification states that the utility of the invention includes treatment of acute respiratory distress syndrome (column 10, line 21).  Note that this is one of the few places the specification can be used in a double patenting rejection (MPEP 804(II)(B)(2)).  
The difference between the competing claims and the instant claims is that the competing claims do not explicitly treat the same disorders, and do not describe the dose, dose schedule, route of administration, or a second drug.
Medina-Tato et al discuss PI3K signaling in lung diseases (title).  A number of experiments involving inhibiting this target in acute lung injury-acute respiratory distress syndrome (ALI-ARDS) are discussed, showing, among other things, reduced edema (table 2, p452).  One example looked at ventilation induced lung injury causing ALI-ARDS pre-treated with LY294002, an inhibitor of PI3K; this led to attenuated injury (p453, 1st column, 1st paragraph).  The general mechanism of how PI3K activation leads to injury is discussed; this is by activation of immune cells (p453, 2nd column, 1st paragraph).  This reference teaches PI3K inhibition, specifically using LY294002, provides a benefit in the same disorder as the competing claims.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Mortelliti et al teach that acute respiratory distress syndrome has a pulmonary edema component (abstract), as well as an inflammation component (p1823, 2nd column, 2nd paragraph), showing that it overlaps with the treatments of both the instant claims and the competing claims.
Therefore, it would be obvious to treat the acute respiratory distress syndrome of Mortelliti et al with the drugs of the competing claims, as this is a subset of the disorders the competing claim state it’s useful to treat.
In addition, it would be obvious to include LY294002 in the treatment of acute lung injury, as “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  
	Furthermore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
 	Dose and dose schedule is considered mere optimization, and not a patentable distinction.

eighteenth rejection
Claims 45-48, 65, and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US patent 8,440,696 (reference application) in view of Medina-Tato et al (Immunol. (2007) 121 p4480461), Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) and Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.

	Competing claim 1 describes formulations of DA-DPK, while the specification states that the utility of the invention includes treatment of acute respiratory distress syndrome (column 10, line 13).  Note that this is one of the few places the specification can be used in a double patenting rejection (MPEP 804(II)(B)(2)).  
The difference between the competing claims and the instant claims is that the competing claims do not explicitly treat the same disorders, and do not describe the dose, dose schedule, route of administration, or a second drug.
Medina-Tato et al discuss PI3K signaling in lung diseases (title).  A number of experiments involving inhibiting this target in acute lung injury-acute respiratory distress syndrome (ALI-ARDS) are discussed, showing, among other things, reduced edema (table 2, p452).  One example looked at ventilation induced lung injury causing ALI-ARDS pre-treated with LY294002, an inhibitor of PI3K; this led to attenuated injury (p453, 1st column, 1st paragraph).  The general mechanism of how PI3K activation leads to injury is discussed; this is by activation of immune cells (p453, 2nd column, 1st paragraph).  This reference teaches PI3K inhibition, specifically using LY294002, provides a benefit in the same disorder as the competing claims.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Mortelliti et al teach that acute respiratory distress syndrome has a pulmonary edema component (abstract), as well as an inflammation component (p1823, 2nd column, 2nd paragraph), showing that it overlaps with the treatments of both the instant claims and the competing claims.
Therefore, it would be obvious to treat the acute respiratory distress syndrome of Mortelliti et al with the drugs of the competing claims, as this is a subset of the disorders the competing claim state it’s useful to treat.
In addition, it would be obvious to include LY294002 in the treatment of acute lung injury, as “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  
	Furthermore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
 	Dose and dose schedule is considered mere optimization, and not a patentable distinction.

nineteenth rejection
Claims 45-48, 65, and 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 22 of copending Application No. 17/700,105 (reference application) in view of Medina-Tato et al (Immunol. (2007) 121 p4480461) and Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) with evidentiary support from Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.

	Competing claim 21 specifies using DA-DKP to treat symptoms of a viral respiratory disease, while competing claim 22 lists a number of disorders, including acute respiratory distress syndrome.  Note that, as evidenced by Moretlliti et al, acute respiratory distress syndrome has a pulmonary edema component (abstract).  
	The difference between the competing claims and the instant claims is that the competing claims do not specify injection, dose, dose schedule, or administration of LY294003.
Medina-Tato et al discuss PI3K signaling in lung diseases (title).  A number of experiments involving inhibiting this target in acute lung injury-acute respiratory distress syndrome (ALI-ARDS) are discussed, showing, among other things, reduced edema (table 2, p452).  One example looked at ventilation induced lung injury causing ALI-ARDS pre-treated with LY294002, an inhibitor of PI3K; this led to attenuated injury (p453, 1st column, 1st paragraph).  The general mechanism of how PI3K activation leads to injury is discussed; this is by activation of immune cells (p453, 2nd column, 1st paragraph).  This reference teaches PI3K inhibition, specifically using LY294002, provides a benefit in the same disorder as the competing claims.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Therefore, it would be obvious to include LY294002 in the treatment of acute lung injury, as “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  
	Furthermore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

twentieth rejection
Claims 45-48, 65, and 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 18 of copending US application  17/751,220 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021), Yangui et al (Eur. Resp. J. (Feb 2010) 35(2) p455-456), Korniejewska (PHD thesis (2009) University of Bath) and Abdul-Ghani et al (Oncogene (2006) 25, p1743-1752). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.
	Competing claim 1 describes a method of treating T-cell diseases, with competing claim 7 specifying that the therapeutic is DA-DKP, and competing claim 18 listing a Markush group of disorders, including sarcoidosis. 
	The difference between the competing claims and the instant claims is that the competing claims do not specify the route of administration, clearly state that the disorders overlap, the dose and dose schedule, and the administration of Ly294002.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Yangui et al discuss a case of sarcoidosis that lead to pulmonary edema, showing that the genus of disorders treated by the invention of the competing claims overlap with those of the instant claims.
	Korniejewska discusses chemokine receptors in the context of sarcoidosis (abstract).  T-cell based inflammation in these disorders is mediated via these receptors, which are part of the PI3K pathway (abstract) implying that blocking the pathway will block the inflammation.
	Abdul-Ghani et al discuss LY294002 as a PI3K inhibitor (title).  This drug provides a benefit in cancer (abstract)
	Therefore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
	Furthermore, it would be obvious to add LY294002 to the formulation, as Korniejewska suggests that inhibiting PI3K will reduce inflammation in this disorder and Abdul-Ghani et al teach that the drug will 
	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658